                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                               BRUNSWICK DIVISION

  STEPHEN AGNONE & ENZO                    )
  AGNONE; DOUGLAS &                        )
  CYNTHIA PORCELLI; BRIDGE                 )
  POINTE AT JEKYLL SOUND                   )
  COMMUNITY ASSOCIATION,                   )
  INC., et al.,                            )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )
                                           )         Civil Action No:
  CAMDEN COUNTY, GEORGIA;                  )         2:14-cv-00024-LGW-BKE
  WILLIS R. KEENE, JR.; JIMMY              )
  STARLINE; CHUCK CLARK;                   )
  TONY SHEPPARD; GARY                      )
  BLOUNT; DAVID L. RAINER;                 )
  KATHERINE NISI ZELL;                     )
  CHARLENE SEARS; STEPHEN                  )
  L. BERRY; STEPHEN L.                     )
  HOWARD; O. BRENT GREEN;                  )
  JOHN MCDILL; DAVID                       )
  KEATING; SCOTT BRAZELL;                  )
  LEXON INSURANCE                          )
  COMPANY; THOMAS A.                       )
  DIERUF; DAVID E.                         )
  CAMPBELL; JEKYLL SOUND                   )
                                           )
  DEVELOPMENT COMPANY,                     )
  LLC; and CAMDEN COUNTY                   )
  DEVELOPMENT, LLC,                        )
                                           )
              Defendants.                  )

                                      _________

                                      ORDER
                                      _________

      The Court ORDERS that any party seeking to object to the Report and

Recommendation file specific written objections within fourteen (14) days of the date on
which the Report and Recommendation is entered.             Any objections asserting that the

Magistrate Judge failed to address any contention raised in the pleading must also be

included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn,

474 U.S. 140 (1985). A copy of the objections must be served upon all other parties to the

action.     The filing of objections is not a proper vehicle through which to make new

allegations or present additional evidence.

          Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report,

proposed findings, or recommendation to which objection is made and may accept, reject, or

modify in whole or in part, the findings or recommendations made by the Magistrate Judge.

Objections not meeting the specificity requirement set out above will not be considered by a

District Judge. A party may not appeal a Magistrate Judge’s recommendation directly to the

United States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a

final judgment entered by or at the direction of a District Judge. The Court DIRECTS the

Clerk to serve a copy of this Report and Recommendation upon the parties.

          SO ORDERED this 26th day of March, 2019, at Augusta, Georgia.




                                                2
3
